

EXHIBIT 10.17
 


 


 
 
OFFICERS’ DEFERRED COMPENSATION PLAN
 
OF
 
MERRILL MERCHANTS BANCSHARES, INC.
 
_____________________________


















Adopted on December 21, 2006
Effective as of December 21, 2006
 


TABLE OF CONTENTS


Article I
Definitions
 

Section 1.1   Acceleration Event   1 Section 1.2   Administrator   1 Section 1.3
  Beneficiary    1 Section 1.4   Board   1 Section 1.5   Code   1 Section 1.6  
Company   1 Section 1.7   Change in Control Event   1 Section 1.8   Cash
Compensation   1 Section 1.9   Committee   1 Section 1.10   Compensation   2
Section 1.11   Disability   2 Section 1.12   Effective Date   2 Section 1.13  
Equity Compensation   2 Section 1.14   Fair Market Value   2 Section 1.15  
Investment Benchmark   2 Section 1.16   ISO Share   2 Section 1.17   Memorandum
Account   3 Section 1.18   Memorandum Subaccount   3 Section 1.19   Officer   3
Section 1.20   Option-Related Compensation   3 Section 1.21   Participant   3
Section 1.22   Participating Company   3 Section 1.23   Phantom Share   3
Section 1.24   Plan   3 Section 1.25   Previously Acquired Share   3 Section
1.26   Share   3 Section 1.27   Service Recipient   4 Section 1.28  
Unforeseeable Emergency   4

 
Article II
Participation
 

Section 2.1   Election to Participate   4 Section 2.2   Election to Defer Cash
Compensation   4 Section 2.3   Election to Defer Equity Compensation   5 
Section 2.4   Election to Defer Option-Related Compensation   5 Section 2.5  
Changes in Participation   5

 
i

--------------------------------------------------------------------------------



Article III
Accounting for Deferred Amounts
 

Section 3.1   In General   6 Section 3.2   Adjustments to Memorandum Accounts  
6 Section 3.3   Vesting   8



Article IV
Trust
 

Section 4.1   Establishment of Trust   8 Section 4.2   Contributions to Trust;
Investments   9 Section 4.3   Unfunded Character of Plan   9



Article V
Life Insurance
 

Section 5.1   Authority to Purchase Life Insurance   9 Section 5.2   Cooperation
to Effect Purchases   9 Section 5.3   Ownership of Policies   9 Section 5.4  
Effect of Termination of Participation   10



Article VI
Distributions
 

Section 6.1   Early Distributions   10 Section 6.2   Scheduled Distributions to
Participants   11 Section 6.3   Distributions to Beneficiaries   11 Section 6.4
  Mandatory Cashout of Small Balances   12 Section 6.5    Restrictions on
Payments to Key Employees   12



Article VII
Administration
 

Section 7.1   Administrator   12 Section 7.2   Committee Responsibilities   13
Section 7.3   Claims Procedure   14 Section 7.4   Claims Review Procedure   15
Section 7.5    Other Administrative Provisions   15



Article VIII
Amendment And Termination
 

Section 8.1   Amendment by the Company   16 Section 8.2   Termination   16
Section 8.3   Amendment or Termination by Other Companies   17



ii

--------------------------------------------------------------------------------


 
Article IX
Miscellaneous Provisions
 

Section 9.1   Notice and Election   17 Section 9.2   Construction and Language  
17 Section 9.3   Headings   17 Section 9.4   Non-Alienation of Benefits   17
Section 9.5   Indemnification   18 Section 9.6   Severability   18 Section 9.7  
Waiver   18 Section 9.8   Governing Law   18 Section 9.9   Withholding   19
Section 9.10   No Deposit Account   19 Section 9.11   Rights of Participants  
19 Section 9.12   Status of Plan Under ERISA   19 Section 9.13   Successors and
Assigns   19 Section 9.14   Non-dilution Provisions   20 Section 9.15  
Compliance with Section 409A of the Code   20

 
iii

--------------------------------------------------------------------------------



OFFICERS' DEFERRED COMPENSATION PLAN
 
OF


MERRILL MERCHANTS BANCSHARES, INC.
 
Article I
 
Definitions
 
The following definitions shall apply for the purposes of this Plan unless a
different meaning is clearly indicated by the context:
 
Section 1.1  Acceleration Event  means, with respect to a Participant, any of
the events described in section 6.1 on the basis of which the Administrator may
permit acceleration of the payment of the balance credited to the Participant's
Memorandum Account.
 
Section 1.2  Administrator  means any person, committee, corporation or
organization appointed by the Committee to perform the responsibilities assigned
to the Administrator hereunder.
 
Section 1.3  Beneficiary  means the person or persons designated by a
Participant under section 6.3 of the Plan.
 
Section 1.4  Board  means the Board of Directors of the Company.
 
Section 1.5  Code  means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).
 
Section 1.6  Company  means Merrill Merchants Bancshares, Inc. or any successor
thereto.
 
Section 1.7  Change in Control Event  means, with respect to a Participant: (a)
a change in ownership of the Participant's Service Recipient; (b) a change in
effective control of the Participant’s Service Recipient; or (c) a change in the
ownership of a substantial portion of the assets of the Participant's Service
Recipient. The existence of a Change in Control Event shall be determined by the
Administrator in accordance with section 409A of the Code and the regulations
thereunder.
 
Section 1.8  Cash Compensation  means, during any period, the compensation
earned by an Officer for service to any Participating Company that would be
reportable to the Internal Revenue Service as wages for such period on Form W-2
in the absence of an election to defer receipt of such under the terms of this
Plan.
 
Section 1.9  Committee  means the Compensation Committee of the Board.
 
1

--------------------------------------------------------------------------------


 
Section 1.10  Compensation  means Cash Compensation, Equity Compensation and
Option-Related Compensation. Compensation shall not include amounts that become
payable under this Plan.
 
Section 1.11  Disability  means, with respect to a Participant, any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of at least twelve (12) months and as a
result of which either: (a) the Participant is unable to engage in any
substantial gainful activity or (b) the Participant has been receiving income
replacement benefits for a period of at least three (3) months under an accident
and health plan covering employees of the Participant’s employer. The existence
of a Disability shall be determined by the Administrator in accordance with
section 409A and the regulations thereunder.
 
Section 1.12  Effective Date  means December 21, 2006.
 
Section 1.13  Equity Compensation  means, with respect to any Participant, that
portion of the Participant’s Compensation, other than Option-Related
Compensation, that is paid to him in Shares or the amount of which is based upon
the value, or increase in value, of a Share.
 
Section 1.14  Fair Market Value  means, with respect to a Share on a specified
date:
 
(a)  the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading; or
 
(b)  if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date on the National
Association of Securities Dealers Automated Quotations System, or, if no such
quotation is provided, on another similar system, selected by the Committee,
then in use; or
 
(c)  if sections 1.14(a) and (b) are not applicable, the fair market value of a
Share as the Administrator may determine.
 
Section 1.15  Investment Benchmark  means a hypothetical investment
classification in which a Participant’s Memorandum Account shall be deemed to be
invested for purposes of crediting or charging earnings, losses, appreciation or
depreciation with respect to the Participant’s Memorandum Account, in accordance
with section 3.2. The Investment Benchmarks shall be interest at an annual rate
equal to the average one-year Treasury rate for the applicable year, Shares, or
any other investment classification set as an option by the Committee for this
Plan.
 
Section 1.16  ISO Share  means a Share acquired upon exercise of an incentive
stock option (within the meaning of section 422 of the Code).
 
2

--------------------------------------------------------------------------------


 
Section 1.17  Memorandum Account  means, with respect to a Participant, a
bookkeeping account maintained by the Company to which is credited the amount of
the Participant’s deferred Compensation, together with any earnings and
appreciation thereon, and against which are charged any losses, depreciation or
distributions thereof, pursuant to Article III.
 
Section 1.18  Memorandum Subaccount  means, with respect to a Participant, a
portion of the Participant’s Memorandum Account that is separately accounted for
by the Company due to the application of unique provisions relating to the
applicable distribution schedule or Investment Benchmark(s).
 
Section 1.19  Officer  means the Chief Executive Officer of Merrill Merchants
Bank or the Company and such other officers of the Bank or any other
Participating Company that is selected for participation hereunder by the
Committee; provided, however, that no person shall be named an Officer continue
as an Officer for purposes of the Plan, to the extent that such person’s
participation, or continued participation, in the Plan would cause the Plan to
fail to be considered maintained for the primary purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of ERISA.
 
Section 1.20  Option-Related Compensation  means, with respect to an option to
purchase Shares that is exercised by paying the entire exercise price therefor
by actual or constructive delivery of Previously Acquired Shares, a number of
Shares equal to the excess of (a) the total number of Shares as to which the
option is exercised, over (b) the number of Shares actually or constructively
delivered in payment of the exercise price.
 
Section 1.21  Participant  means an Officer or former Officer who has a
Memorandum Account under the Plan.
 
Section 1.22  Participating Company  means the Company, Merrill Merchants Bank,
and any other company which, with the prior approval of the Board, may adopt
this Plan.
 
Section 1.23  Phantom Share  a unit of value that, at any relevant date,
corresponds to the Fair Market Value of a Share.
 
Section 1.24  Plan  means the Officers’ Deferred Compensation Plan of Merrill
Merchants Bancshares, Inc.
 
Section 1.25  Previously Acquired Share  means, with respect to a Participant on
any date: (a) a Share (other than an ISO Share) that was acquired by the
Participant more than six (6) months prior to such date and has been held by the
Participant continuously since such acquisition and (b) an ISO Share that was
acquired by the Participant upon the exercise, at least one year prior to such
date, of an incentive stock option (within the meaning of section 422 of the
Code) that was granted to him at least two (2) years prior to such date and has
been held by the Participant continuously since such acquisition.
 
Section 1.26  Share  means a share of Common Stock, par value $1.00 per share,
of the Company.
 
3

--------------------------------------------------------------------------------


 
Section 1.27  Service Recipient  means with respect to a Participant on any
date: (a) the corporation for which the Participant is performing services on
such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in section 1.27(a) or (b); or (d) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
section 1.27(a) or (b).
 
Section 1.28  Unforeseeable Emergency  means, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse or a dependent (within the
meaning of section 152(e) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The existence of an Unforeseeable Emergency shall be determined
by the Administrator in accordance with section 409A of the Code and the
regulations hereunder.
 
Article II
 
Participation
 
Section 2.1  Election to Participate.
 
Any Officer may elect to become a Participant in the Plan by submitting to the
Administrator a written election, on a form prescribed by the Administrator, to
defer the receipt of all or any portion of his Compensation; provided, however,
that no Officer shall be permitted to defer receipt of Compensation that is
required to be withheld and remitted to any federal, state or local taxing
authority pursuant to any requirement for the collection of tax at the source or
that is required to fund any contribution or premium payment or co-payment
required of the Officer as a condition of participation in any employee benefit
plan maintained by the Company or any other Participating Company at the time
the election is made. An Officer who elects to become a Participant may make
separate deferral elections with respect to Cash Compensation, Equity
Compensation and Option-Related Compensation. The Administrator may deny
participation to any Officer whose initial election to become a Participant does
not contemplate the deferral of a minimum of $2,000 on an annualized basis.
 
Section 2.2  Election to Defer Cash Compensation.
 
An election to defer Cash Compensation shall specify the amount or percentage of
each payment of Cash Compensation to be deferred, shall be made on or before the
last day of any calendar year and shall be effective for the calendar year
following the calendar year in which such election is made and all subsequent
calendar years unless status as a Officer ceases or a change in the rate of
deferral is elected pursuant to section 2.5; provided, however, that an initial
election to defer Cash Compensation made by a Officer and filed with the
Administrator during the thirty (30) day period immediately following the later
of the Effective Date of the Plan or the date the Officer first becomes eligible
to participate in the Plan shall take effect with the first payment of
Compensation that relates to a period of service that begins after such election
is made, or such later date as the Officer shall specify in his election.
 
4

--------------------------------------------------------------------------------


 
Section 2.3  Election to Defer Equity Compensation.
 
An election to defer Equity Compensation shall specify the amount or percentage
of each payment of Equity Compensation that is to be deferred, shall be made on
or before the first day of the calendar year in which such Equity Compensation
will be paid and prior to the first day of the period of service for which such
Equity Compensation is earned, and shall be effective for all subsequent
calendar years and service periods, unless status as a Officer ceases or a
change in the rate of deferral is elected pursuant to section 2.5; provided,
however, that an initial election to defer Equity Compensation made by an
Officer and filed with the Administrator during the thirty (30) day period
immediately following the later of the Effective Date or the date the Officer
first becomes eligible to participate in the Plan shall take effect with the
first payment of Equity Compensation that relates to a period of service that
begins after such election is made, or such later date as the Officer shall
specify in his election. Acceptance of an election to defer Equity Compensation
shall not be held or construed as a guarantee that any conditions precedent to
the payment thereof (including but not limited to continued employment) will be
met or the amount to be deferred will in fact be earned. In the event the dollar
amount of Equity Compensation actually paid is less than the dollar amount for
which a deferral election has been made, the election shall be deemed effective
to defer the maximum permissible amount. Notwithstanding anything in this Plan
to the contrary, no person shall elect to defer Equity Compensation until the
Board shall permit such deferral by resolution.
 
Section 2.4  Election to Defer Option-Related Compensation.
 
Notwithstanding anything in this Plan to the contrary, no person shall elect to
defer Option-Related Compensation until such time as the Plan is amended to
provide for such elections.
 
Section 2.5  Changes in Participation.
 
(a)  An election by a Participant pursuant to section 2.2 shall continue in
effect until termination of status as a Participant; provided, however, that the
Participant may, by written election filed with the Administrator, increase or
decrease the portion of his Cash Compensation to be deferred, or discontinue
such deferral altogether. Such election shall be effective with respect to Cash
Compensation payable for services rendered after the end of the calendar year in
which such election is filed with the Administrator; provided, however, that if
an election provides for the decrease or discontinuance of the Participant’s
deferral of Cash Compensation and is made on account of Disability or an
Unforeseeable Emergency or an Acceleration Event, such election shall, to the
extent permitted under section 409A of the Code, be effective with respect to
Cash Compensation payable after the filing of such election.
 
(b)  An election by a Participant pursuant to section 2.3 or 2.4 shall continue
in effect until termination of status as a Participant; provided, however, that
the Participant may, by written election filed with the Administrator, increase
or decrease the portion of his Equity Compensation to be deferred, or
discontinue such deferral altogether. Such election shall be effective with
respect to Equity Compensation payable after the calendar year in which, and on
account of a period of service that begins after, such election is filed with
the Administrator; provided, however, that if an election provides for the
decrease or discontinuance of the Participant’s deferral of Equity Compensation
and is made on account of Disability or an Unforeseeable Emergency or an
Acceleration Event, such election shall be effective with respect to Equity
Compensation, payable after the filing of such election.
 
5

--------------------------------------------------------------------------------


 
(c)  In the event that a Participant ceases to be an Officer or in the event
that an Officer ceases to defer receipt of his Compensation, the balance in his
Memorandum Account shall continue to be adjusted in accordance with Article III.
An Officer who has filed a written election to cease deferring receipt of any
portion of his Compensation may thereafter again file an election to defer
receipt of his Compensation in the manner described in sections 2.2 through 2.5.
 
Article III
 
Accounting for Deferred Amounts
 
Section 3.1  In General.
 
The Administrator shall maintain a separate Memorandum Account for each
Participant and may establish within such Memorandum Account two or more
Memorandum Subaccounts as may be necessary or appropriate to properly administer
the Plan, including, but not limited to:
 
(a)  A separate Memorandum Subaccount for each portion of a Participant’s
Memorandum Account to which a unique distribution schedule is applicable;
 
(b)  A separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is attributable to Equity Compensation or Option-Related
Compensation that has been deferred; and
 
(c)  A separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is required to be adjusted for earnings and losses on
the basis of an Investment Benchmark that is different from the Investment
Benchmark(s) applicable to other portions of the Memorandum Account.
 
Credits, charges, and other adjustments to each Participant’s Memorandum Account
and any Memorandum Subaccounts shall be made in accordance with this Article
III. Neither the Company nor any Participating Company shall fund its liability
for the balances credited to a Memorandum Account or Memorandum Subaccount, but
each shall reflect its liability for such balances on its books.
 
Section 3.2  Adjustments to Memorandum Accounts.
 
(a)  Each Participant’s Memorandum Account and applicable Memorandum
Subaccount(s) shall be credited with amounts of Compensation deferred by the
Participant as of the date on which such Compensation would have been paid to
the Participant in the absence of a deferral election. For purposes of this
section 3.2(a):
 
6

--------------------------------------------------------------------------------


 
(i)  Equity Compensation consisting of Shares or other property which would be
taxable for federal income tax purposes pursuant to section 83 of the Code that
is being deferred shall be credited as of the date on which such Shares or other
property become vested or, if later, the date on which such Shares or other
property are contractually required to be transferred to the Participant; and
 
(ii)  Option-Related Compensation that is being deferred shall be credited as of
the earliest date on which all actions have been taken and conditions satisfied
to effectively exercise the related options;
 
all as determined by the Administrator, whose determination shall be conclusive
and binding in the absence of manifest error.
 
(b)  Each Participant’s Memorandum Account shall be adjusted to reflect the
amount of earnings, losses, appreciation or depreciation, as appropriate that
would result if the balances credited to the Participant’s Memorandum Account,
were actually invested in Investment Benchmarks according to the following
guidelines:
 
(i)  That portion of a Participant’s Memorandum Account that is attributable to
the deferral of Option-Related Compensation shall at all times be deemed to be
invested in Phantom Shares. The number of Phantom Shares credited in connection
with each deferral of Option-Related Compensation shall be equal to the number
of Shares corresponding to the Option-Related Compensation that is being
deferred. Additional Phantom Shares shall be credited to account for any stock
dividends to holders of record of Shares in an amount equal to the product of
(A) the number of Shares issued as a stock dividend to the holder of record of
one Share, multiplied by (B) the number of Phantom Units credited to the
Participant’s Memorandum Account as of the record date for the stock dividend.
Additional Phantom Shares shall be credited to account for cash dividends paid
to holders of record of Shares in an amount equal to the quotient of (A) the
cash dividend per Share multiplied by the number of Phantom Shares credited to
the Participant’s Memorandum Account as of the record date for the cash
dividend, divided by (B) the Fair Market Value of a Share on the payment date
for the cash dividend.
 
(ii)  That portion of a Participant’s Memorandum Account that is attributable to
the deferral of Equity Compensation shall be deemed to be invested in Phantom
Shares for so long as the Administrator may require.
 
(iii)  Any portion of the Participant’s Memorandum Account that is not subject
to section 3.2(b)(i) or (ii) shall be deemed to be invested in such Investment
Benchmarks as the Participant, by notice given in such form and manner and
subject to such terms, conditions and procedures as the Administrator may
prescribe, shall designate from time to time. If one of the Investment
Benchmarks is Phantom Shares, such terms, conditions and procedures shall be
designed to prevent the occurrence of non-exempt short-swing transactions
described in section 16 of the Securities Exchange Act of 1934, as amended, to
assure compliance with the Company’s securities trading policy and applicable
federal and state securities laws, and unless otherwise determined by the
Administrator, to permit the Company to account for its liability with respect
to such portion of the Memorandum Account on the basis of EITF 94-6 or
corresponding guidance in subsequent accounting standards.
 
7

--------------------------------------------------------------------------------


 
(c)  The Memorandum Account established for each Participant shall be adjusted
from time to time, but in no event less frequently than annually, to reflect:
 
(i)  credits of deferred Compensation;
 
(ii)  credits reflecting income, dividends and appreciation attributable to the
applicable Investment Benchmarks;
 
(iii)  charges for losses or depreciation attributable to the applicable
Investment Benchmarks; and
 
(iv)  charges for payments to the Participant or his Beneficiary.
 
Except to the extent otherwise provided by the Administrator, all such
adjustments in respect of activity during a month shall be made as of the last
business of each month.
 
Section 3.3  Vesting.
 
Subject to section 5.3, all amounts credited to a Participant’s Memorandum
Account shall be 100% vested at all times.
 
Article IV
 
Trust
 
Section 4.1  Establishment of Trust.
 
The Company may establish a trust fund which may be used to accumulate funds to
satisfy benefit liabilities to Participants, former Participants and their
Beneficiaries under the Plan; provided, however, that the assets of such trust
shall be subject to the claims of the creditors of the Company in the event that
it is determined that the Company is insolvent; and provided, further, that the
trust agreement shall contain such terms, conditions and provisions as shall be
necessary to cause the Company to be considered the owner of the trust fund for
federal, state or local income tax purposes with respect to all amounts
contributed to the trust fund or any income attributable to the investments of
the trust fund. The Company shall pay all costs and expenses incurred in
establishing and maintaining such trust. Any payments made to a Participant,
former Participant or Beneficiary from a trust established under this section
4.1 shall offset payments which would otherwise be payable by the Company in the
absence of the establishment of such trust. Any such trust will conform to the
terms of the model trust prescribed by Revenue Procedure 92-64, as the same may
be modified from time to time.
 
8

--------------------------------------------------------------------------------


 
Section 4.2  Contributions to Trust; Investments.
 
If a trust is established in accordance with section 4.1, each Participating
Company shall make contributions to such trust in such amounts and at such times
as may be specified by the Committee or required pursuant to the terms any trust
agreement between the Company and the trustee that has been authorized by the
Committee.
 
Section 4.3  Unfunded Character of Plan.
 
Notwithstanding the establishment of a trust pursuant to section 4.1, the Plan
shall be unfunded. Any liability of the Company or another Participating Company
to any person with respect to benefits payable under the Plan shall be based
solely upon such contractual obligations, if any, as shall be created by the
Plan, and shall give rise only to a claim against the general assets of the
Company or such Participating Company. No such liability shall be deemed to be
secured by any pledge or any other encumbrance on any specific property of the
Company or a Participating Company.
 
Article V
 
Life Insurance
 
Section 5.1  Authority to Purchase Life Insurance.
 
To assist it in meeting its financial obligations under the Plan, the Company
may purchase and hold, or may cause the trustee of a trust described in Article
IV to purchase and hold, insurance on the life or lives of such Participant or
Participants in such amounts as the Committee may determine. By electing to
defer Compensation under the Plan, a Participant shall be deemed to have
authorized and consented to such purchase.
 
Section 5.2  Cooperation to Effect Purchases.
 
Each Participant shall take such actions (including but not limited to
submitting to such physical examinations, providing such medical information and
executing such applications, consents to the purchase of insurance and other
documents and instruments) as the Administrator may reasonably request to
facilitate the purchase of insurance authorized by the Committee. Any person who
fails or refuses to cooperate in the purchase of such insurance may, in the
discretion of the Committee, be denied the right of future participation in the
Plan, such denial to be effected in a manner that complies with the requirements
of section 409A of the Code. No person shall be denied eligibility to
participate in the Plan solely because he is deemed uninsurable by the carrier
or carriers designated by the Committee.
 
Section 5.3  Ownership of Policies.
 
The Company (or, if applicable, a trust described Article IV) shall be the legal
owner of any life insurance policies purchased under the Plan and shall have and
enjoy all of the incidents of ownership, including, but not limited to, the
right to cancel, surrender, extend or assign the policy in whole or in part, the
right to exercise borrowing privileges against the cash value of the policy, the
right designate the beneficiary of any death benefit proceeds that may become
payable thereunder, the right to receive policy dividends, the right exercise
voting rights with respect to all matters on which the holder of the policy may
vote, and, in the case of a mutual insurance company, the right to participate
in and receive and hold any proceeds distributed in relation to the policy in
connection with any demutualization transaction. In no event shall the
Participant, his Beneficiary or his heirs, successors or assigns have any rights
in, to or under any such policy, including but not limited to the right to
receive any portion of any death benefit proceeds that may be payable upon the
death of the Participant. In the event that the Participant, his designated
Beneficiary or any of his heirs, successors or assigns attempts to challenge the
rights of the Company (or, if applicable, a trust described Article IV), then,
in addition to any other rights and remedies that may be available, any balance
credited to the Participant’s Memorandum Account that is then unpaid shall be
forfeited.
 
9

--------------------------------------------------------------------------------


 
Section 5.4  Effect of Termination of Participation.
 
Neither the cessation of a Participant’s performance of services for the Company
or any Participating Employer, nor the cessation of a Participant’s deferrals of
Compensation under the Plan, nor the complete distribution of the balance
credited to the Participant’s Memorandum Account shall have any effect on the
authority of the Company (or, if applicable, a trust described Article IV) to
continue any life insurance policy then in effect on the life of such
Participants for such future period as the Committee may determine, including
but limited to the period extending through the date of the Participant’s death.
 
Article VI
 
Distributions
 
Section 6.1  Early Distributions.
 
(a)  In the event that a Participant has suffered an Unforeseeable Emergency,
the Administrator may, in its sole discretion and to the extent permitted under
section 409A of the Code, allow such Participant to obtain a lump sum withdrawal
of an amount credited to his Memorandum Account that does not exceed the amount
necessary to alleviate the Unforeseeable Emergency.
 
(b)  In the event of a Participant’s Disability, the Administrator may, in its
sole discretion and to the extent permitted under section 409A of the Code,
allow the Participant to obtain a lump sum withdrawal of the entire balance
credited to his Memorandum Account.
 
(c)  To the extent required to comply with the terms of a domestic relations
order (within the meaning of section 414(p) of the Code) directed to and served
upon the Plan, the Administrator may direct the payment of all or any portion of
the balance credited to a Participant’s Memorandum Account at any time or in
accordance with any payment schedule set forth in said order.
 
(d)  To the extent necessary to effect compliance with a certificate of
divestiture (within the meaning of section 1043(b)(2) of the Code), the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times determined
under section 6.2.
 
10

--------------------------------------------------------------------------------


 
Section 6.2  Scheduled Distributions to Participants.
 
(a)  Upon a Participant’s termination of service with the Company and all
Participating Companies, an amount equal to the balance credited to such
Participant’s Memorandum Account shall be paid to the Participant in a single
payment within thirty (30) days after the end of the calendar year in which such
termination of service occurs; provided, however, that if a Participant so
elects in his initial election to participate or in any subsequent deferral
election, payment of balances attributable to amounts deferred pursuant to such
election may be made in a single payment or in annual installments over a period
of ten (10) years commencing within thirty (30) days after the end of the
calendar year in which such termination of service occurs or as of some other
date specified by the Participant in his election.
 
(b)  Notwithstanding section 6.2(a), each Participant may, by written election
given in such form and manner as the Administrator may prescribe, elect to
change the time and manner of distribution of the balance credited to any
Memorandum Subaccount; provided, however, that
 
(i)  Any such election shall not take effect until twelve (12) months after it
is received by the Administrator; and
 
(ii)  In the case of an election to defer a payment to be made on account of an
event other than the Participant's death, Disability or Unforeseeable Emergency,
the first payment made under such election shall not occur until at least five
(5) years later than such payment would otherwise have been made; and
 
(iii)  In the case of an election to defer a payment to be made on account of a
Change in Control Event, such election shall be made at least twelve (12) months
prior to the date of the first payment scheduled to be made on account of the
Change in Control Event.
 
(c)  Distributions shall be made, or commence, within 30 days after the date the
Participant becomes entitled to payment pursuant to this section 6.2.
Distributions of balances attributable to the deferral of Option-Related
Compensation shall be made in whole Shares (with cash paid in lieu of fractional
shares), distributions of the balances deemed to be invested in Phantom Shares
shall, unless the Administrator determines otherwise, be made in whole Shares
(with cash paid in lieu of fractional Shares); and all other distributions shall
be made in cash unless the Administrator, in its discretion, permits other forms
of distribution.
 
Section 6.3  Distributions to Beneficiaries.
 
(a)  A Participant may designate a Beneficiary or Beneficiaries by filing a
written notice with the Administrator prior to the Participant’s death, in such
form and manner as the Administrator may prescribe. A Participant who has
designated a Beneficiary or Beneficiaries may change or revoke such designation
prior to the Participant’s death by means of a similar written instrument.
 
11

--------------------------------------------------------------------------------


 
(b)  In the event that a Participant dies before receiving payment of his entire
Memorandum Account, payment of the value of the deceased Participant’s
Memorandum Account shall be made in a lump sum to his Beneficiary or
Beneficiaries within ninety (90) days after the Administrator receives
satisfactory evidence of the Participant’s death. If no Beneficiary shall have
been designated or if any such designation shall be ineffective, or in the event
that no designated Beneficiary survives the Participant, payment of the value of
the Participant’s Memorandum Account shall be made to the Participant’s personal
representative, or if no personal representative is appointed within six (6)
months after the Participant’s death or such longer period as the Administrator
deems reasonable in its discretion, to his surviving spouse, or if he has no
surviving spouse, to his then living descendants, per stirpes, in the same
manner and at the same time as the Participant’s Memorandum Account would have
been paid to a Beneficiary. If any Participant and any one or more of his
designated Beneficiary(ies) shall die in circumstances that leave substantial
doubt as to who shall have been the first to die, the Participant shall be
deemed to have survived the deceased Beneficiary(ies). The presence of
substantial doubt for such purposes shall be determined by the Administrator in
its sole and absolute discretion.
 
Section 6.4  Mandatory Cashout of Small Balances.
 
Notwithstanding anything in the Plan to the contrary, except as provided in
section 6.5, if, as of December 31 of any calendar year following a
Participant’s termination of service with all Participating Companies, the
balance credited to his Memorandum Account is $10,000 or less, the entire
balance credited to his Memorandum Account shall be distributed in a single lump
sum payment as soon as practicable during the immediately following calendar
year.
 
Section 6.5  Restrictions on Payments to Key Employees.
 
Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a key employee (within
the meaning of section 409A of the Code) on or after the date of his termination
of service shall be made sooner than six (6) after such termination of service.
 
Article VII
 
Administration
 
Section 7.1  Administrator.
 
The Administrator shall, subject to the responsibilities of the Committee and
the Board, have the responsibility for the day-to-day control, management,
operation and administration of the Plan. The Administrator shall have the
following responsibilities:
 
(a)  To maintain records necessary or appropriate for the administration of the
Plan;
 
(b)  To give and receive such instructions, notices, information, materials,
reports and certifications as may be necessary or appropriate in the
administration of the Plan;
 
12

--------------------------------------------------------------------------------


 
(c)  To prescribe forms and make rules and regulations consistent with the terms
of the Plan and with the interpretations and other actions of the Committee;
 
(d)  To require such proof or evidence of any matter from any person as may be
necessary or appropriate in the administration of the Plan;
 
(e)  To determine any question arising in connection with the Plan, including
any question of Plan interpretation, and the Administrator’s decision or action
in respect thereof shall be final and conclusive and binding upon all persons
having an interest under the Plan; provided however, that any question relating
to inconsistency or omission in the Plan, or interpretation of the provisions of
the Plan, shall be referred to the Committee by the Administrator and the
decision of the Committee in respect thereof shall be final;
 
(f)  To review and dispose of claims under the Plan filed pursuant to section
7.3 and appeals of claims decisions pursuant to section 7.4;
 
(g)  If the Administrator shall determine that by reason of illness, senility,
insanity, or for any other reason, it is undesirable to make any payment to the
person entitled thereto, to direct the application of any amount so payable to
the use or benefit of such person in any manner that the Administrator may deem
advisable or to direct in the Administrator’s discretion the withholding of any
payment under the Plan due to any person under legal disability until a
representative competent to receive such payment in his behalf shall be
appointed pursuant to law;
 
(h)  To discharge such other responsibilities or follow such directions as may
be assigned or given by Committee or the Board; and
 
(i)  To perform any duty or take any action which is allocated to the
Administrator under the Plan.
 
The Administrator shall have the power and authority necessary or appropriate to
carry out his responsibilities. The Administrator may resign only by giving at
least 30 days’ prior written notice of resignation to the Committee, and such
resignation shall be effective on the date specified in such notice.
 
Section 7.2  Committee Responsibilities.
 
The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:
 
(a)  To review the performance of the Administrator;
 
(b)  To hear and decide appeals, pursuant to the claims procedure contained in
section 7.4 of the Plan, taken from the decisions of the Administrator;
 
13

--------------------------------------------------------------------------------


 
(c)  To hear and decide questions, including interpretation of the Plan, as may
be referred to the Committee by the Administrator;
 
(d)  To report and make recommendations to the Board regarding changes in the
Plan, including changes in the operation and management of the Plan;
 
(e)  To designate an alternate Administrator to serve in the event that the
Administrator is absent or otherwise unable to discharge his responsibilities;
 
(f)  To remove and replace the Administrator or alternate, or both of them, and
to fill a vacancy in either office;
 
(g)  To discharge such other responsibilities or follow such directions as may
be assigned or given by the Board; and
 
(h)  To perform any duty or to take any action which is allocated to the
Committee under the Plan.
 
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities. The Committee may take action under the Plan by
vote of a majority of the members present at any meeting of the Committee at
which a quorum is present or by unanimous written consent in lieu of meeting.
The Committee may delegate to one of its members, to the Administrator or to any
non-employee director of the Company or any other Participating Company the
power and responsibility, to the extent not expressly allocated under the Plan
to the Administrator, to sign instruments and other communications in its behalf
and to take appropriate action to implement the Committee’s decisions.
 
Section 7.3  Claims Procedure.
 
Any claim relating to benefits under the Plan shall be filed with the
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Administrator shall give the claimant written notice of such denial,
which notice shall specifically set forth:
 
(a)  The reasons for the denial;
 
(b)  The pertinent Plan provisions on which the denial was based;
 
(c)  Any additional material or information necessary for the claimant to
perfect his claim and an explanation of why such material or information is
needed; and
 
(d)  An explanation of the Plan’s procedure for review of the denial of the
claim.
 
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
 
14

--------------------------------------------------------------------------------


 
Section 7.4  Claims Review Procedure.
 
Any person whose claim filed pursuant to section 7.3 has been denied in whole or
in part by the Administrator may request review of the claim by the Committee,
upon a form prescribed by the Administrator. The claimant shall file such form
(including a statement of his position) with the Committee no later than 60 days
after the mailing or delivery of the written notice of denial provided for in
section 7.3, or, if such notice is not provided, within 60 days after such claim
is deemed denied pursuant to section 7.3. The claimant shall be permitted to
review pertinent documents. A decision shall be rendered by the Committee and
communicated to the claimant not later than 30 days after receipt of the
claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:
 
(a)  The reasons for the decision; and
 
(b)  The pertinent Plan provisions on which the decision is based.
 
Any such decision of the Committee shall be binding upon the claimant and the
Participating Company, and the Administrator shall take appropriate action to
carry out such decision.
 
Section 7.5  Other Administrative Provisions.
 
(a)  Any person whose claim has been denied in whole or in part must exhaust the
administrative review procedures provided in section 7.4 prior to initiating any
claim for judicial review.
 
(b)  neither the members of the Committee, the Administrator, nor any
non-employee director or employee of a Participating Company to whom
responsibilities are assigned under the Plan shall be liable for any act of
omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
 
(c)  The Administrator or the Committee may, shorten, extend or waive the time
(but not beyond 60 days) required by the Plan for filing any notice or other
form with the Administrator or Committee, or taking any other action under the
Plan; provided, however, that no such shortening, extension or waiver shall be
done that would cause any Participant to be in constructive receipt of the
balance credited his Memorandum Account prior to the date on which such balance
is scheduled to be paid.
 
(d)  Any person, group of persons, committee, corporation or organization may
serve in more than one fiduciary capacity with respect to the Plan.
 
(e)  Any action taken or omitted by the Administrator or the Committee or any
delegate of the Committee with respect to the Plan, including any decision,
interpretation, claim denial or review on appeal, shall be conclusive and
binding on and all interested parties and shall be subject to judicial
modification or reversal only to the extent it is determined by a court of
competent jurisdiction that such action or omission was arbitrary and capricious
and contrary to the terms of the Plan.
 
15

--------------------------------------------------------------------------------


 
Article VIII
 
Amendment And Termination
 
Section 8.1  Amendment by the Company.
 
The Company reserves the right, in its sole and absolute discretion, at any time
and from to time, by action of the Board, to amend the Plan in whole or in part.
In no event, however, shall any such amendment adversely affect the right of any
Participant, former Participant or Beneficiary to receive any benefits under the
Plan in respect of participation for any period ending on or before the later of
the date on which such amendment is adopted or the date on which it is made
effective.
 
Section 8.2  Termination.
 
(a)  The Company reserves the right, in its sole and absolute discretion, by
action of the Board, to terminate the Plan, but only in the following
circumstances:
 
(i)  Within twelve (12) months of any Change in Control Event; and
 
(ii)  At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
 
In such event, undistributed benefits attributable to participation prior to the
date of termination shall be distributed in lump sum payments as soon as
practicable following the effective date of termination.
 
(b)  The Company reserves the right, in its sole and absolute discretion, by
action of the Board, to suspend the operation of the Plan, but only in the
following circumstances:
 
(i)  With respect to Compensation to be earned and paid in calendar years
beginning after the date of adoption of the resolution suspending the operation
of the Plan; and
 
(ii)  At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
 
In such event, no further Compensation shall be deferred following the effective
date of the suspension and memorandum Accounts in existence prior to such date
shall continue to be maintained, and payments shall continue to be made, in
accordance with the provisions of the Plan.
 
16

--------------------------------------------------------------------------------


 
Section 8.3  Amendment or Termination by Other Companies.
 
In the event that a corporation or trade or business other than the Company
shall adopt this Plan, such corporation or trade or business shall, by adopting
the Plan, empower the Company to amend or terminate the Plan, insofar as it
shall cover employees of such corporation or trade or business, upon the terms
and conditions set forth in sections 8.1 and 8.2; provided, however, that any
such corporation or trade or business may, by action of its board of directors
or other governing body, amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, at different times and in a
different manner. In the event of any such amendment or termination by action of
the board of directors or other governing body of such a corporation or trade or
business, a separate plan shall be deemed to have been established for the
employees of such corporation or trade or business, and any amounts set aside to
provide for the satisfaction of benefit liabilities with respect to employees of
such corporation or trade or business shall be segregated from the assets set
aside for the purposes of this Plan at the earliest practicable date and shall
be dealt with in accordance with the documents governing such separate plan.
 
Article IX
 
Miscellaneous Provisions
 
Section 9.1  Notice and Election.
 
The Administrator shall provide a copy of this Plan and the resolutions of
adoption to each Non-Employee Director who becomes eligible to participate,
together with a form on which the Non-Employee Director may notify the
Administrator of his election whether to become a Participant, which form, if he
so elects, he may complete, sign and return to the Administrator.
 
Section 9.2  Construction and Language.
 
Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and the masculine
gender may be read as referring equally to the feminine gender or the neuter.
 
Section 9.3  Headings.
 
The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 9.4  Non-Alienation of Benefits.
 
Except as may otherwise be required by law, no distribution or payment under the
Plan to any Participant, former Participant or Beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge encumber or charge any such
distribution or payment, voluntarily or involuntarily, the Committee, in its
sole discretion, may cancel such distribution or payment or may hold or cause to
be held or applied such distribution or payment, or any part thereof, to or for
the benefit of such Participant, former Participant or Beneficiary, in such
manner as the Committee shall direct; provided, however, that no such action by
the Committee shall cause the acceleration or deferral of any benefit payments
from the date on which such payments are scheduled to be made.
 
17

--------------------------------------------------------------------------------


 
Section 9.5  Indemnification.
 
The Company shall indemnify, hold harmless and defend each Participant, former
Participant and Beneficiary, against their reasonable costs, including legal
fees, incurred by them or arising out of any action, suit or proceeding in which
they may be involved, as a result of their efforts, in good faith, to defend or
enforce the obligations of the Company and any other Participating Employer
under the terms of the Plan.
 
Section 9.6  Severability.
 
A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.
 
Section 9.7  Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 9.8  Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of Maine without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts having jurisdiction in Penobscot County, Maine shall
have exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan or in any way relating to the rights or obligations
of any person under, or the acts or omissions of the Company, the Board, the
Administrator, the Committee on any duly authorized person acting in their
behalf in relation to, the Plan. By electing to participate in this Plan, the
Participant, for himself and any other person claiming any rights under the Plan
through him, agrees to submit himself, and any such legal action described
herein that he shall bring, to the sole jurisdiction of such courts for the
adjudication and resolution of such disputes. Any payments made pursuant to this
Plan are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and any regulations promulgated thereunder.
 
18

--------------------------------------------------------------------------------


 
Section 9.9  Withholding.
 
Payments from this Plan shall be subject to all applicable federal, state and
local income withholding taxes. The Company, Merrill Merchants Bank, any other
Participating Company or the Committee shall have the right to require any
person entitled to receive a distribution in Shares under this Plan to pay the
amount of any tax which is required to be withheld with respect to such Shares,
or, in lieu thereof, to cancel without notice, a sufficient number of Phantom
Shares to cover the amount required to be withheld.
 
Section 9.10  No Deposit Account.
 
Nothing in this Plan shall be held or construed to establish any deposit account
for any Participant or any deposit liability on the part of the Company or any
Participating Company. Participants’ rights hereunder shall be equivalent to
those of a general unsecured creditor of each Participating Company.
 
Section 9.11  Rights of Participants.
 
No Participant shall have any right or claim to any benefit under the Plan
except in accordance with the provisions of the Plan. The establishment of the
Plan shall not be construed as conferring upon any Participant or other person
any legal right to a continuation of service or to any terms or conditions of
service, nor as limiting or qualifying the right of a Participating Company, its
board of directors or its stockholders to remove any Non-Employee Director or to
fail to re-elect him or her or decline to nominate him or her for re-election.
 
Section 9.12  Status of Plan Under ERISA.
 
The Plan is intended to be (a) to the maximum extent permitted under applicable
laws, an unfunded, non-qualified excess benefit plan as contemplated by section
3(36) of ERISA for the purpose of providing benefits in excess of the
limitations imposed under section 415 of the Code, and (b) to the extent not so
permitted, an unfunded, non-qualified plan maintained primarily for the purpose
of providing deferred compensation for highly compensated employees, as
contemplated by section 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is
not intended to comply with the requirements of section 401(a) of the Code or to
be subject to Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be
administered and construed so as to effectuate this intent.
 
Section 9.13  Successors and Assigns.
 
The provisions of the Plan will inure to the benefit of and be binding upon the
Participants and their respective legal representatives and testate or intestate
distributes, and each Participating Company and their respective successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of any Participating Company may be
sold or otherwise transferred.
 
19

--------------------------------------------------------------------------------


 
Section 9.14  Non-dilution Provisions.
 
In the event of any merger, consolidation, or other business reorganization
involving the Company, and in the event of any stock split, stock dividend or
other event generally affecting the number of Shares held by each person who is
then a holder of record of Shares, and in the event of any other occurrence
which, in the judgment of the Committee warrants an adjustment to avoid
unintended enhancement or dilution of the rights of one or more Participants
under the Plan, the number of Phantom Units credited to each Participant’s
Memorandum Account, and the unit value thereof, shall be adjusted to account for
such event. Such adjustment shall be effected in such manner as the Committee
shall determine to e appropriate in order to prevent the enlargement or
diminution of any Participant’s rights under the Plan.
 
Section 9.15  Compliance with Section 409A of the Code.
 
The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, the Plan shall be subject
to amendment, with or without advance notice to Participants and other
interested parties, and on a prospective or retroactive basis, including but not
limited amendment in a manner that adversely affects the rights of participants
and other interested parties, to the extent necessary to effect such compliance.
 
20

--------------------------------------------------------------------------------


 